DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraki et al. (WO2016035358, “Shiraki”, using US20170288489 as translation) in view of Yoshinori et al. (US20160099633, “Yoshinori”), Hyde et al. (US20110285339, “Hyde”) and Whiteley (US4605874, “Whiteley”).
Re claim 1, Shiraki discloses a coreless rotating electrical machine to be operating continuously (when electrical machine is in use), comprising: 
a stator 2 (fig 1, para [0030]) including an energizable coreless cylindrical coil 200 (fig 1, para [0030]) and a lid-type mount 300 (fig 1, para [0030]) which fixes an end face of the cylindrical coil 200 (fig 1); and 
a rotor 3 (fig 1, para [0031]) including a cup-type mount 400 (fig 1, para [0031]) opposingly and rotatably positioned with respect to the lid-type mount 300 (fig 1, para [0031]), wherein: 
an air gap 40 (fig 1, para [0031]) is formed between the lid-type mount 300 and the cup-type mount 400 (fig 1), 
the cup-type mount 400 is equipped with a plurality of magnets 4 (fig 1, para [0031]), 
wherein: 
an outer surface of each of the magnets 4 is faced to an inner surface of the cylindrical coil 200 within the air gap 40 (fig 1), 
an inner surface of each of the magnets 4 is faced to an outer surface of the cylindrical coil 200 within the air gap 40 (fig 7), 
or 
an outer surface of each magnet of a first group of the magnets is faced to an inner surface of the cylindrical coil 200 within the air gap 40 (fig 7) and an inner surface of each magnet of a second group of the magnets is faced to an outer surface of the cylindrical coil 200 within the air gap 40(fig 7),
the lid-type mount 300 is equipped with a channel 3200 for supplying a refrigerant 80 to the air gap 40 (fig 1, para [0037]), and 
a controlling part 800 (fig 1) which controls supply of the refrigerant (fig 1, para [0037] & [0270]) and a driving part which drives the rotor 3 are equipped therewith (figs 1 & 16, para [0037] & [0181], driving part that provides power to coil). 
wherein, the coreless rotating electrical machine is to be operated continuously by activating the driving part (figs 1 & 16, para [0037] & [0181], driving part inherently activated when electric machine is in use), activating the controlling part (fig 1, controlling part inherently activated when electric machine is in use), supplying the refrigerant into the air gap 40 (fig 1, para [0037]).
Shiraki discloses claim 1 except for:
refrigerant liquid; 
allowing the cylindrical coil, which generates heat, to vaporize the refrigerant liquid, cooling the cylindrical coil by latent heat of vaporization of the refrigerant liquid, and 
repeating: an operation of supplying the refrigerant liquid to prevent a temperature of the cylindrical coil exceeding an allowable maximum temperature for a rated operation; and 
an operation of adjusting the supply of the refrigerant liquid to prevent the temperature of the cylindrical coil falling below a minimum temperature where the cylindrical coil vaporizes the refrigerant liquid, so as to maintain the temperature of the cylindrical coil in a range between the allowable maximum temperature and the minimum temperature, which enables the coreless rotating electrical machine to be operated continuously.
Yoshinori discloses the rotating electrical machine to be operated continuously, by repeating:
repeating: an operation of supplying the refrigerant liquid to prevent a temperature of the coil 29 exceeding an allowable maximum temperature for a rated operation (figs 1-3, para [0052]-[0057], [0061] & [0065]; region A in fig 3 high torque & low speed region requiring more cooling for stator coil, which inherently prevents the coil from exceeding an allowable maximum temperature during operation in region A, since that is when the coil is it hottest); and 
an operation of adjusting the supply of the refrigerant liquid to prevent the temperature of the coil 29 falling below a minimum temperature (fig 3, para [0052]-[0053] & [0061], discloses in region sandwiched between A & B, there is a temperature comparison between the detected stator temperature Y1 & a determined temperature Y which results in an adjustment of valve 7), so as to maintain the temperature of the coil 29 in a range between the allowable maximum temperature and the minimum temperature (Fig 3, para [0055]-[0057] & [0061], between maximum operational temp & minimum temp during operation in region between A & B), which enables the coreless rotating electrical machine to be operated continuously (fig 3, when operating continuously between region A & region between A & B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the coreless rotating electrical machine of Shiraki to be operated continuously by repeating: an operation of supplying the refrigerant liquid to prevent a temperature of the cylindrical coil exceeding an allowable maximum temperature for a rated operation; and an operation of adjusting the supply of the refrigerant liquid to prevent the temperature of the cylindrical coil falling below a minimum temperature, so as to maintain the temperature of the cylindrical coil in a range between the allowable maximum temperature and the minimum temperature, which enables the coreless rotating electrical machine to be operated continuously, as disclosed by Yoshinori for a coil, in order to cool the cylindrical coil during high torque, low speed conditions, as taught by Yoshinori (para [0055]-[0056] & [0072]).
Hyde disclose a refrigerant liquid (fig 10a, para [0099]-[0100]); and
supplying the refrigerant liquid into the air gap (fig 10, para [0099]) and allowing the coil, which generates heat, to vaporize the refrigerant liquid, cooling the coil by latent heat of vaporization of the refrigerant liquid (para [0099]-[0100]).
Whiteley discloses air refrigerant cooling and evaporation of liquid refrigerant cooling are known ways to cool stator coils (col 5, lns 53-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute refrigerant liquid for the cooling of Shiraki in view of Yoshinori by supplying the refrigerant liquid into the air gap and allowing the cylindrical coil, which generates heat, to vaporize the refrigerant liquid to cool itself by latent heat of vaporization of the refrigerant liquid, as disclosed by Hyde, since Whiteley discloses refrigerant air cooling and refrigerant liquid cooling are equivalent cooling, as well as to provide alternative cooling for different operating conditions; and 
a second operation to stop the supplying of the refrigerant liquid to prevent the temperature of the cylindrical coil falling below a minimum temperature where the refrigerant liquid vaporizes, so as to maintain the temperature of the cylindrical coil in a range between the allowable maximum temperature and the minimum temperature, which enables the coreless rotating electrical machine to be operated continuously under the load exceeding the rating defined for a condition without cooling, in order to effectively cool the cylindrical coil through liquid refrigerant evaporation and conserve the amount of refrigerant liquid. 
Since the refrigerant employs evaporation to cool, if the refrigerant is below the temperature it vaporizes at then it is not effectively cooling through evaporation and stopping the supply of refrigerant liquid at that point will conserve the amount of refrigerant liquid by not using the refrigerant liquid when it is not as effective. Additionally Hyde discloses starting the refrigerant liquid at a certain temperature of the stator coil (para [0099]) implying that it stops at a certain point below that temperature.

minimum temperature where the cylindrical coil vaporizes the refrigerant liquid
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11251683. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the instant application
Claim 1 of US11251683
A coreless rotating electrical machine to be operated continuously, comprising: 


a stator including an energizable coreless cylindrical coil and a lid-type mount which fixes an end face of the cylindrical coil; and 
a rotor including a cup-type mount opposingly and rotatably positioned with respect to the lid-type mount, wherein: 
an air gap is formed between the lid-type mount and the cup-type mount, the cup-type mount is equipped with magnets, wherein: 
an outer surface of each of the magnets is faced to an inner surface of the cylindrical coil within the air gap, 
an inner surface of each of the magnets is faced to an outer surface of the cylindrical coil within the air gap, 
or an outer surface of each magnet of a first group of the magnets is faced to an inner surface of the cylindrical coil within the air gap and an inner surface of each magnet of a second group of the magnets is faced to an outer surface of the cylindrical coil within the air gap, 
the lid-type mount is equipped with a channel for supplying a refrigerant liquid to the air gap; and 
a controlling part which controls supply of the refrigerant liquid and a driving part which drives the rotor are equipped therewith, 
wherein, the coreless rotating electrical machine is to be operated continuously by activating the driving part, 




activating the controlling part, supplying the refrigerant liquid into the air gap, allowing the cylindrical coil, which generates heat, to vaporize the refrigerant liquid, cooling the cylindrical coil by latent heat of vaporization of the refrigerant liquid, and repeating: 
an operation of supplying the refrigerant liquid to prevent a temperature of the cylindrical coil exceeding an allowable maximum temperature for a rated operation; 

and an operation of adjusting the supply of the refrigerant liquid 

to prevent the temperature of the cylindrical coil falling below a minimum temperature where the cylindrical coil vaporizes the refrigerant liquid, so as to maintain the temperature of the cylindrical coil in a range between the allowable maximum temperature and the minimum temperature, which enables the coreless rotating electrical machine to be operated continuously.
A coreless rotating electrical machine to be operated continuously under a load exceeding a rating defined for a condition without cooling, comprising: 
a stator including an energizable coreless cylindrical coil; a lid-type mount which fixes an end face of the cylindrical coil; and 
a rotor including a cup-type mount opposingly and rotatably positioned with respect to the lid-type mount, wherein: 
an air gap is formed between the lid-type mount and the cup-type mount, the cup-type mount is equipped with a plurality of magnets, wherein: 
an outer surface of each of the magnets is faced to an inner surface of the cylindrical coil within the air gap, 
an inner surface of each of the magnets is faced to an outer surface of the cylindrical coil within the air gap, 
or an outer surface of each magnet of a first group of the magnets is faced to an inner surface of the cylindrical coil within the air gap and an inner surface of each magnet of a second group of the magnets is faced to an outer surface of the cylindrical coil within the air gap, 
the lid-type mount is equipped with a channel for supplying a refrigerant liquid to the air gap, and 
a controlling part which controls supply of the refrigerant liquid and a driving part which drives the rotor are equipped therewith, 
wherein, when the driving part is activated and the coreless rotating electrical machine is operated continuously under the load exceeding the rating defined for the condition without cooling, 

the controlling part is activated to adjust the supply of the refrigerant liquid 
by repeating a first operation of supplying the refrigerant liquid into the air gap to prevent a temperature of the cylindrical coil exceeding an allowable maximum temperature for a continuous operation, 
allowing the cylindrical coil, which generates heat, to vaporize the refrigerant liquid to cool itself by latent heat of vaporization of the refrigerant liquid, 
  
and a second operation to stop the supplying of the refrigerant liquid to heat the cylindrical coil 
to prevent the temperature of the cylindrical coil falling below a minimum temperature where the refrigerant liquid vaporizes, so as to maintain the temperature of the cylindrical coil in a range between the allowable maximum temperature and the minimum temperature, which enables the coreless rotating electrical machine to be operated continuously under the load exceeding the rating defined for a condition without cooling.


Re claims 2, 3, 4 and 5, Claim 1 of US11251683 discloses claim 1 of the instant application, as discussed above, and further discloses claims 2, 11, 12 and 10 of US11251683:
Claim 2 of the instant application
Claim 2 of US11251683
The coreless rotating electrical machine as defined in claim 1, wherein the refrigerant liquid is water.
The coreless rotating electrical machine as defined in claim 1, wherein the refrigerant liquid is water, 
and the minimum temperature is 100° C. and the allowable maximum temperature is 125° C.
Claim 3 of the instant application
Claim 11 of US11251683
The coreless rotating electrical machine as defined in claim 1, wherein the cylindrical coil is formed from a laminate of electrically conductive metal sheets having linear parts being spaced in an axial direction covered with insulating layers formed to a cylindrical form.
The coreless rotating electrical machine as defined in claim 1, wherein the cylindrical coil is formed from a laminate of electrically conductive metal sheets having linear parts being spaced in an axial direction covered with insulating layers formed to a cylindrical form.
Claim 4 of the instant application
Claim 12 of US11251683
The coreless rotating electrical machine as defined in claim 1, wherein the cylindrical coil is formed from a linear conductor covered with an insulating layer formed to a cylindrical form.	
The coreless rotating electrical machine as defined in claim 1, wherein the cylindrical coil is formed from a linear conductor covered with an insulating layer formed to a cylindrical form.
Claim 5 of the instant application
Claim 10 of US11251683
The coreless rotating electrical machine as defined in claim 1, wherein the rotor further includes a drive shaft fixed to a center part of the cup-type mount and rotatably coupled to a center part of the lid-type mount.
The coreless rotating electrical machine as defined in claim 1, wherein the rotor further includes a drive shaft fixed to a center part of the cup-type mount and rotatably coupled to a center part of the lid-type mount.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834